WELLS, Judge.
The Equitable Distribution Act specifically provides that where a divorce action and an application for equitable distribution are pending, “[t]he equitable distribution may not precede a decree of absolute divorce.” N.C. Gen. Stat. § 50-21(a) (Supp. 1983). “Upon application of a party to an action for divorce, an equitable distribution of property shall follow a decree of absolute divorce.” Id. The record in this case does not contain any judgment of absolute divorce, nor any indication that such a judgment ever has been entered in North Carolina or elsewhere.
On the present record, the trial court’s dismissal of defendant’s equitable distribution claim was premature. The trial court lacked authority to consider or grant plaintiffs motions. The order appealed from is therefore
Vacated.
Judges Arnold and Becton concur.